DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 4, 9, 10, 15, 17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Veeningen (Pub. No. US 2020/0057755 A1, hereinafter “Veeningen”) in view of Mendel et al. (Pub. No. US 2020/0014404 A1, hereinafter “Mendel”).
Regarding claim 1, Veeningen teaches:
generating a number of shifted copy arrays based on the source array, each shifted copy array comprising [the] data elements of the source array at a respective shifted position (Veeningen – data retrieval method 800 may be for data-obliviously copying a subarray of a first array (i.e. source array) to a second array (i.e. copy array) [0181]. Shift checking unit 436 and/or shifting unit 437 may be configured to data-obliviously shift elements of second array 464’ based on second index 444’ such that an element at second index 444’ in the second array after the shifting corresponds to a starting element of the second array before the shifting. The data-obliviously shifting may comprise data-obviously right-shifting elements of second array 464’ by a number of positions corresponding to second index 444’ [0171-0172].)
receiving a plurality of indices for indexing the source array, each index of the plurality of indices indicating a target location in the source array; and for each index of the plurality of indices: retrieving one or more data elements from respective one or more shifted copy arrays, wherein the one or more shifted copy arrays are selected according to the index (Veeningen – data retrieval method 800 may comprise performing an element computation for each first element at a first index in the first array (i.e. source array) comprising: selecting (i.e. retrieving) a second index in the second array for the first index in the first array, wherein different second indices are selected for first indices of the first array that differ by less than the length of the subarray [0181-0184].)
Veeningen does not appear to teach:
the data elements
However, Mendel teaches:
the data elements (Mendel – the number of elements in the source and target array is identical [0021].)
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed, having the teachings of Veeningen and Mendel before them, to modify the system of Veeningen of generating a number of shifted copy arrays based on the source array, each shifted copy array comprising [the] data elements of the source array at a respective shifted position, receiving a plurality of indices for indexing the source array, each index of the plurality of indices indicating a target location in the source array; and for each index of the plurality of indices: retrieving one or more data elements from respective one or more shifted copy arrays, wherein the one or more shifted copy arrays are selected according to the index with the teachings of Mendel of the data elements. One would have been motivated to make such a modification to copy all the elements from the source array to the target array (Mendel - [0020-0021]).
Claims 15, 19 and 20 correspond to claim 1 and are rejected accordingly.
Regarding claim 3, Veeningen teaches:
wherein, for each index of the plurality of indices, retrieving the respective one or more data elements comprises retrieving a data element from each of the shifted copy arrays, the method further comprising gating the retrieved elements based on the index, to thereby select a data element and/or generate an interpolated data element (Veeningen – Algorithm 1 and/or Algorithm 2 are used to compute second array 264 and/or retrieve a target element. Boldfaced variables of the algorithms may correspond to inputs, outputs, and/or witnesses of the verifiable computation and non-boldfaced variables may correspond to constants. In particular, an operation [a=b] is used in Algorithm 1 and/or 2 returning 1 if a sensitive value a is equal to a non-sensitive value b, and 0 otherwise. This operation may be implemented using the zero-equality gate from “Pinocchio: Nearly Practical Verifiable Computation” [0164].)
Regarding claim 4, Veeningen teaches:
wherein gating the retrieved elements comprises defining a gating coefficient for each of the retrieved elements, wherein the gating coefficients for data elements other than neighbourhood data elements in a finite neighbourhood around the target location are zero (Veeningen – Algorithm 1 and/or Algorithm 2 are used to compute second array 264 and/or retrieve a target element. Boldfaced variables of the algorithms may correspond to inputs, outputs, and/or witnesses of the verifiable computation and non-boldfaced variables may correspond to constants. In particular, an operation [a=b] is used in Algorithm 1 and/or 2 returning 1 if a sensitive value a is equal to a non-sensitive value b, and 0 otherwise. This operation may be implemented using the zero-equality gate from “Pinocchio: Nearly Practical Verifiable Computation” [0164].)
Regarding claim 9, Veeningen teaches:
wherein the gating coefficient for at least one of the retrieved data elements is a floating point value (Veeningen – data retrieval method 800 may comprise performing an element computation for each first element at a first index in the first array (i.e. source array) comprising: selecting (i.e. retrieving) a second index in the second array for the first index in the first array, wherein different second indices are selected for first indices of the first array that differ by less than the length of the subarray [0181-184].)  
Regarding claim 10, Veeningen teaches:
wherein the plurality of indices includes floating point indices (Veeningen – data retrieval method 800 may comprise performing an element computation for each first element at a first index in the first array (i.e. source array) comprising: selecting (i.e. retrieving) a second index in the second array for the first index in the first array, wherein different second indices are selected for first indices of the first array that differ by less than the length of the subarray [0181-184].)  
Regarding claim 17, Veeningen teaches:
wherein the indexing block is configured to retrieve a data element from each of the shifted copy arrays, and wherein the indexing block comprises a gating unit, configured to gate the retrieved elements to thereby select a data element and/or generate an interpolated data element (Veeningen – Algorithm 1 and/or Algorithm 2 are used to compute second array 264 and/or retrieve a target element. Boldfaced variables of the algorithms may correspond to inputs, outputs, and/or witnesses of the verifiable computation and non-boldfaced variables may correspond to constants. In particular, an operation [a=b] is used in Algorithm 1 and/or 2 returning 1 if a sensitive value a is equal to a non-sensitive value b, and 0 otherwise. This operation may be implemented using the zero-equality gate from “Pinocchio: Nearly Practical Verifiable Computation” [0164].)  
Claims 2, 13, 14, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Veeningen in view of Mendel further in view of Laszlo et al. (Pub. No. US 2021/0201107 A1, hereinafter “Laszlo”).
Regarding claim 2, Veeningen modified by Mendel does not appear to teach:
wherein generating the shifted copy arrays comprises convolving the source array with a set of filter kernels, each filter kernel generating a respective one of the shifted copy arrays
However, Laszlo teaches:
wherein generating the shifted copy arrays comprises convolving the source array with a set of filter kernels, each filter kernel generating a respective one of the shifted copy arrays (Laszlo – a graph may be represented as a two-dimensional array of numerical values with a number of rows and columns equal to the number of nodes in the graph. The component of the array at position (i,j) may have value 1 if the graph includes an edge pointing from node i to node j, and value 0 otherwise. In one example, as part of generating an output graph, the graph generation engine may apply a convolutional filtering operation specified by a filtering kernel to the array representing the synaptic connectivity graph. The graph generation parameters may specify the components of a matrix defining the filtering kernel. As part of generating the output graph, the graph generation may apply a “shifting” operation to the array representing the synaptic connectivity graph, e.g. such that each the value in each component of the array is translated “left”, “right”, “up”, or “down” [0243].)
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed, having the teachings of Veeningen, Mendel and Laszlo before them, to modify the system of Veeningen and Mendel of generating a number of shifted copy arrays based on the source array, each shifted copy array comprising the data elements of the source array at a respective shifted position, receiving a plurality of indices for indexing the source array, each index of the plurality of indices indicating a target location in the source array; and for each index of the plurality of indices: retrieving one or more data elements from respective one or more shifted copy arrays, wherein the one or more shifted copy arrays are selected according to the index with the teachings of Laszlo of wherein generating the shifted copy arrays comprises convolving the source array with a set of filter kernels. One would have been motivated to make such a modification to smooth the values in the array (Laszlo - [0135]).
Regarding claim 13, Veeningen modified by Mendel does not appear to teach:
used in a method of warping an image or feature map based on a motion vector field
However, Laszlo teaches:
used in a method of warping an image or feature map based on a motion vector field (Laszio – the student neural network may be configured to process any variety of possible network inputs, e.g. image data, video data, audio data. The student neural network may be configured to generate any of a variety of possible network outputs, e.g. network outputs that are embeddings of the corresponding network inputs. An embedding of a network input may refer to an ordered collection of numerical values (e.g. a vector or matrix of numeral values) representing the network input [0164].)
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed, having the teachings of Veeningen, Mendel and Laszlo before them, to modify the system of Veeningen and Mendel of generating a number of shifted copy arrays based on the source array, each shifted copy array comprising the data elements of the source array at a respective shifted position, receiving a plurality of indices for indexing the source array, each index of the plurality of indices indicating a target location in the source array; and for each index of the plurality of indices: retrieving one or more data elements from respective one or more shifted copy arrays, wherein the one or more shifted copy arrays are selected according to the index with the teachings of Laszlo of used in a method of warping an image or feature map based on a motion vector field. One would have been motivated to make such a modification to smooth the values in the array (Laszlo - [0135]).
Regarding claim 14, Veeningen modified by Mendel does not appear to teach:
wherein the method is implemented by hardware logic adapted to implement a neural network
However, Laszlo teaches:
wherein the method is implemented by hardware logic adapted to implement a neural network (Laszlo – a method is performed by one or more data processing apparatus for training a student neural network having a set of student neural network parameters. The method comprises repeatedly performing operations including processing a training input using the student neural network to generate a student neural network output including a respective score for each of multiple classes [0017]. The term “data processing apparatus” refers to data processing hardware and encompasses all kinds of apparatus [0283].)  
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed, having the teachings of Veeningen, Mendel and Laszlo before them, to modify the system of Veeningen and Mendel of generating a number of shifted copy arrays based on the source array, each shifted copy array comprising the data elements of the source array at a respective shifted position, receiving a plurality of indices for indexing the source array, each index of the plurality of indices indicating a target location in the source array; and for each index of the plurality of indices: retrieving one or more data elements from respective one or more shifted copy arrays, wherein the one or more shifted copy arrays are selected according to the index with the teachings of Laszlo of wherein the method is implemented by hardware logic adapted to implement a neural network. One would have been motivated to make such a modification to utilize machine learning (Laszlo - [0116]).
Regarding claim 16, Veeningen modified by Mendel does not appear to teach:
wherein the shift-generator block comprises a plurality of digital filters, wherein each digital filter is configured to generate a respective one of the shifted copy arrays, by convolving the source array with a respective filter kernel
However, Laszlo teaches:
wherein the shift-generator block comprises a plurality of digital filters, wherein each digital filter is configured to generate a respective one of the shifted copy arrays, by convolving the source array with a respective filter kernel (Laszio – a graph may be represented as a two-dimensional array of numerical values with a number of rows and columns equal to the number of nodes in the graph. The component of the array at position (i,j) may have value 1 if the graph includes an edge pointing from node i to node j, and value 0 otherwise. In one example, as part of generating an output graph, the graph generation engine may apply a convolutional filtering operation specified by a filtering kernel to the array representing the synaptic connectivity graph. The graph generation parameters may specify the components of a matrix defining the filtering kernel. As part of generating the output graph, the graph generation may apply a “shifting” operation to the array representing the synaptic connectivity graph, e.g. such that each the value in each component of the array is translated “left”, “right”, “up”, or “down” [0243].)  
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed, having the teachings of Veeningen, Mendel and Laszlo before them, to modify the system of Veeningen and Mendel of generating a number of shifted copy arrays based on the source array, each shifted copy array comprising the data elements of the source array at a respective shifted position, receiving a plurality of indices for indexing the source array, each index of the plurality of indices indicating a target location in the source array; and for each index of the plurality of indices: retrieving one or more data elements from respective one or more shifted copy arrays, wherein the one or more shifted copy arrays are selected according to the index with the teachings of Laszlo of wherein the shift-generator block comprises a plurality of digital filters, wherein each digital filter is configured to generate a respective one of the shifted copy arrays, by convolving the source array with a respective filter kernel. One would have been motivated to make such a modification to smooth the values in the array (Laszlo - [0135]).
Regarding claim 18, Veeningen modified by Mendel does not appear to teach:
wherein the processing system is embodied in hardware on an integrated circuit
However, Laszlo teaches:
wherein the processing system is embodied in hardware on an integrated circuit (Laszlo – a method is performed by one or more data processing apparatus for training a student neural network having a set of student neural network parameters. The method comprises repeatedly performing operations including processing a training input using the student neural network to generate a student neural network output including a respective score for each of multiple classes [0017]. The term “data processing apparatus” refers to data processing hardware and encompasses all kinds of apparatus [0283].)  
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed, having the teachings of Veeningen, Mendel and Laszlo before them, to modify the system of Veeningen and Mendel of generating a number of shifted copy arrays based on the source array, each shifted copy array comprising the data elements of the source array at a respective shifted position, receiving a plurality of indices for indexing the source array, each index of the plurality of indices indicating a target location in the source array; and for each index of the plurality of indices: retrieving one or more data elements from respective one or more shifted copy arrays, wherein the one or more shifted copy arrays are selected according to the index with the teachings of Laszlo of wherein the method is implemented by hardware logic adapted to implement a neural network. One would have been motivated to make such a modification to utilize machine learning (Laszlo - [0116]).
Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Veeningen in view of Mendel further in view of Xi et al. (Pub. No. US 2020/0342288 A1, hereinafter “Xi”).
Regarding claim 5, Veeningen modified by Mendel teaches:
wherein the gating comprises multiplying the retrieved data elements by their respective gating coefficients, and summing the results
However, Xi teaches:
wherein the gating comprises multiplying the retrieved data elements by their respective gating coefficients, and summing the results (Xi – at step 604 in Fig. 6, a plurality of partial sums is generated (i.e. first summation), each partial sum comprising the sum of input values of the input matrix (i.e. array) that correspond to a common weight value of a set of common weigh values (i.e. gating coefficients) included in the compressed representation. In step 606, a set of products is generated based on the plurality of partial sums and the set of common weight values. At step 608, an activation result (i.e. result of an activation function) is generated by summing the products of the set of products (i.e. second summation) [0055-0057]. Activation function 1002 is configured to accept a single number based on all inputs, and perform a fixed operation. As known in the art, such operations may comprise, for example, sigmoid, tan h or rectified linear unit operations. Input constant 1004 comprises a constant value typically set to 1, which is then weighted according to bias weight b 1012 allowing activation function 1002 to include a configurable zero crossing point as known in the art [0067].)
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed, having the teachings of Veeningen, Mendel and Xi before them, to modify the system of Veeningen and Mendel of generating a number of shifted copy arrays based on the source array, each shifted copy array comprising the data elements of the source array at a respective shifted position, receiving a plurality of indices for indexing the source array, each index of the plurality of indices indicating a target location in the source array; and for each index of the plurality of indices: retrieving one or more data elements from respective one or more shifted copy arrays, wherein the one or more shifted copy arrays are selected according to the index, wherein gating the retrieved elements comprises defining a gating coefficient for each of the retrieved elements, wherein the gating coefficients for data elements other than neighbourhood data elements in a finite neighbourhood around the target location are zero with the teachings of Xi of wherein the gating comprises multiplying the retrieved data elements by their respective gating coefficients, and summing the results. One would have been motivated to make such a modification to provide for greater efficiency in the training of deep neural networks and in the generation of inferences by deep neural networks (Xi - [0006]).
Regarding claim 6, Veeningen modified by Mendel teaches:
wherein defining the gating coefficients comprises calculating the gating coefficients, wherein the calculating comprises a linear summation, followed by a nonlinear activation function
However, Xi teaches:
wherein defining the gating coefficients comprises calculating the gating coefficients, wherein the calculating comprises a linear summation, followed by a nonlinear activation function (Xi – at step 604 in Fig. 6, a plurality of partial sums is generated (i.e. first summation), each partial sum comprising the sum of input values of the input matrix (i.e. array) that correspond to a common weight value of a set of common weigh values included in the compressed representation. In step 606, a set of products is generated based on the plurality of partial sums and the set of common weight values. At step 608, an activation result (i.e. result of an activation function) is generated by summing the products of the set of products (i.e. second summation) [0055-0057]. Activation function 1002 is configured to accept a single number based on all inputs, and perform a fixed operation. As known in the art, such operations may comprise, for example, sigmoid, tan h or rectified linear unit operations. Input constant 1004 comprises a constant value typically set to 1, which is then weighted according to bias weight b 1012 allowing activation function 1002 to include a configurable zero crossing point as known in the art [0067].)
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed, having the teachings of Veeningen, Mendel and Xi before them, to modify the system of Veeningen, Mendel and Xi of generating a number of shifted copy arrays based on the source array, each shifted copy array comprising the data elements of the source array at a respective shifted position, receiving a plurality of indices for indexing the source array, each index of the plurality of indices indicating a target location in the source array; and for each index of the plurality of indices: retrieving one or more data elements from respective one or more shifted copy arrays, wherein the one or more shifted copy arrays are selected according to the index, wherein gating the retrieved elements comprises defining a gating coefficient for each of the retrieved elements, wherein the gating coefficients for data elements other than neighbourhood data elements in a finite neighbourhood around the target location are zero, wherein the gating comprises multiplying the retrieved data elements by their respective gating coefficients, and summing the results with the teachings of Xi of wherein defining the gating coefficients comprises calculating the gating coefficients, wherein the calculating comprises a linear summation, followed by a nonlinear activation function. One would have been motivated to make such a modification to provide for greater efficiency in the training of deep neural networks and in the generation of inferences by deep neural networks (Xi - [0006]).
Regarding claim 7, Veeningen modified by Mendel teaches:
wherein calculating the gating coefficients comprises, for an index x E R1 of the plurality of indices, in one dimension: a first summation of the form y = x + b, b E Rs, where b = [n, n - 1, ...,0, ..., -n + 1, -n], n = [s-1/2] and S is the number of shifts in the one dimension; defining an activation function, which returns the value input to it, if that input value is between 0 and 1, and otherwise returns 0; a first operation of the activation function, with the input (y + 1), giving an output y1; a second operation of the activation function, with the input (y), giving an output y2; and a second summation, operating on at least one value of y2, which returns
    PNG
    media_image1.png
    19
    419
    media_image1.png
    Greyscale
 wherein the gating coefficients are based on the result y1 of the first operation of the activation function and the result z2 of the second summation
However, Xi teaches:
wherein calculating the gating coefficients comprises, for an index x E R1 of the plurality of indices, in one dimension: a first summation of the form y = x + b, b E Rs, where b = [n, n - 1, ...,0, ..., -n + 1, -n], n = [s-1/2] and S is the number of shifts in the one dimension; defining an activation function, which returns the value input to it, if that input value is between 0 and 1, and otherwise returns 0; a first operation of the activation function, with the input (y + 1), giving an output y1; a second operation of the activation function, with the input (y), giving an output y2; and a second summation, operating on at least one value of y2, which returns
    PNG
    media_image1.png
    19
    419
    media_image1.png
    Greyscale
 wherein the gating coefficients are based on the result y1 of the first operation of the activation function and the result z2 of the second summation (Xi – at step 604 in Fig. 6, a plurality of partial sums is generated (i.e. first summation), each partial sum comprising the sum of input values of the input matrix (i.e. array) that correspond to a common weight value of a set of common weigh values included in the compressed representation. In step 606, a set of products is generated based on the plurality of partial sums and the set of common weight values. At step 608, an activation result (i.e. result of an activation function) is generated by summing the products of the set of products (i.e. second summation) [0055-0057]. Activation function 1002 is configured to accept a single number based on all inputs, and perform a fixed operation. As known in the art, such operations may comprise, for example, sigmoid, tan h or rectified linear unit operations. Input constant 1004 comprises a constant value typically set to 1, which is then weighted according to bias weight b 1012 allowing activation function 1002 to include a configurable zero crossing point as known in the art [0067].)
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed, having the teachings of Veeningen, Mendel and Xi before them, to modify the system of Veeningen, Mendel and Xi of generating a number of shifted copy arrays based on the source array, each shifted copy array comprising the data elements of the source array at a respective shifted position, receiving a plurality of indices for indexing the source array, each index of the plurality of indices indicating a target location in the source array; and for each index of the plurality of indices: retrieving one or more data elements from respective one or more shifted copy arrays, wherein the one or more shifted copy arrays are selected according to the index, wherein gating the retrieved elements comprises defining a gating coefficient for each of the retrieved elements, wherein the gating coefficients for data elements other than neighbourhood data elements in a finite neighbourhood around the target location are zero, wherein the gating comprises multiplying the retrieved data elements by their respective gating coefficients, and summing the results, wherein defining the gating coefficients comprises calculating the gating coefficients, wherein the calculating comprises a linear summation, followed by a nonlinear activation function with the teachings of Xi of calculating the gating coefficients in one dimension. One would have been motivated to make such a modification to provide for greater efficiency in the training of deep neural networks and in the generation of inferences by deep neural networks (Xi - [0006]).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Veeningen in view of Mendel further in view of Xi further in view of Laszlo.
Regarding claim 8, Veeningen modified by Mendel does not appear to teach:
wherein the shifted positions comprise shifted positions in multiple dimensions and each index is an index x E RN in respective multiple dimensions, and
wherein calculating the gating coefficients comprises repeating said calculating said gating coefficients for each dimension of the multiple dimensions, and calculating an outer product of the results
However, Xi teaches:
wherein calculating the gating coefficients comprises repeating said calculating said gating coefficients for each dimension of the multiple dimensions, and calculating an outer product of the results (Xi – at step 604 in Fig. 6, a plurality of partial sums is generated (i.e. first summation), each partial sum comprising the sum of input values of the input matrix (i.e. array) that correspond to a common weight value of a set of common weigh values included in the compressed representation. In step 606, a set of products is generated based on the plurality of partial sums and the set of common weight values. At step 608, an activation result (i.e. result of an activation function) is generated by summing the products of the set of products (i.e. second summation) [0055-0057]. Activation function 1002 is configured to accept a single number based on all inputs, and perform a fixed operation. As known in the art, such operations may comprise, for example, sigmoid, tan h or rectified linear unit operations. Input constant 1004 comprises a constant value typically set to 1, which is then weighted according to bias weight b 1012 allowing activation function 1002 to include a configurable zero crossing point as known in the art [0067].)  
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed, having the teachings of Veeningen, Mendel and Laszlo before them, to modify the system of Veeningen, Mendel and Xi of generating a number of shifted copy arrays based on the source array, each shifted copy array comprising the data elements of the source array at a respective shifted position, receiving a plurality of indices for indexing the source array, each index of the plurality of indices indicating a target location in the source array; and for each index of the plurality of indices: retrieving one or more data elements from respective one or more shifted copy arrays, wherein the one or more shifted copy arrays are selected according to the index, wherein gating the retrieved elements comprises defining a gating coefficient for each of the retrieved elements, wherein the gating coefficients for data elements other than neighbourhood data elements in a finite neighbourhood around the target location are zero, wherein the gating comprises multiplying the retrieved data elements by their respective gating coefficients, and summing the results, wherein defining the gating coefficients comprises calculating the gating coefficients, wherein the calculating comprises a linear summation, followed by a nonlinear activation function with the teachings of Xi of wherein calculating the gating coefficients comprises repeating said calculating said gating coefficients for each dimension of the multiple dimensions, and calculating an outer product of the results. One would have been motivated to make such a modification to provide for greater efficiency in the training of deep neural networks and in the generation of inferences by deep neural networks (Xi - [0006]).
Veeningen modified by Mendel and Xi does not appear to teach:
wherein the shifted positions comprise shifted positions in multiple dimensions and each index is an index x E RN in respective multiple dimensions, and
However, Laszlo teaches:
wherein the shifted positions comprise shifted positions in multiple dimensions and each index is an index x E RN in respective multiple dimensions, and (Laszio – a graph may be represented as a two-dimensional array of numerical values with a number of rows and columns equal to the number of nodes in the graph. The component of the array at position (i,j) may have value 1 if the graph includes an edge pointing from node i to node j, and value 0 otherwise. In one example, as part of generating an output graph, the graph generation engine may apply a convolutional filtering operation specified by a filtering kernel to the array representing the synaptic connectivity graph. The graph generation parameters may specify the components of a matrix defining the filtering kernel. As part of generating the output graph, the graph generation may apply a “shifting” operation to the array representing the synaptic connectivity graph, e.g. such that each the value in each component of the array is translated “left”, “right”, “up”, or “down” [0243].)
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed, having the teachings of Veeningen, Mendel and Laszlo before them, to modify the system of Veeningen, Mendel and Xi of generating a number of shifted copy arrays based on the source array, each shifted copy array comprising the data elements of the source array at a respective shifted position, receiving a plurality of indices for indexing the source array, each index of the plurality of indices indicating a target location in the source array; and for each index of the plurality of indices: retrieving one or more data elements from respective one or more shifted copy arrays, wherein the one or more shifted copy arrays are selected according to the index, wherein gating the retrieved elements comprises defining a gating coefficient for each of the retrieved elements, wherein the gating coefficients for data elements other than neighbourhood data elements in a finite neighbourhood around the target location are zero, wherein the gating comprises multiplying the retrieved data elements by their respective gating coefficients, and summing the results, wherein defining the gating coefficients comprises calculating the gating coefficients, wherein the calculating comprises a linear summation, followed by a nonlinear activation function, wherein calculating the gating coefficients comprises repeating said calculating said gating coefficients for each dimension of the multiple dimensions, and calculating an outer product of the results with the teachings of Laszio of wherein the shifted positions comprise shifted positions in multiple dimensions and each index is an index x E RN in respective multiple dimensions. One would have been motivated to make such a modification to utilize machine learning (Laszlo - [0116]).
Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Veeningen in view of Mendel further in view of Fenney (Patent No. US 10,719,576 B2, hereinafter “Fenney”).
Regarding claim 11, Veeningen modified by Mendel does not appear to teach:
interpolating between data elements of the source array, wherein the method of indexing is used to retrieve data elements for the interpolating
However, Fenney teaches:
interpolating between data elements of the source array, wherein the method of indexing is used to retrieve data elements for the interpolating (Fenney – interpolation logic described herein provides a good approximation to a bicubic interpolation, without performing all the calculation normally needed for a bicubic interpolation. At each of a set of predetermined interpolation positions within an array of data points, a set of predetermined weights represent a bicubic interpolation which can be applied to the data points. Fr a plurality of the predetermined interpolation positions which surround the sampling position, the corresponding sets of predetermined weights and the data points are used to determine a plurality of surrounding interpolated values which represent results of performing the bicubic interpolation at the surrounding predetermined interpolation positions [Abstract].)
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed, having the teachings of Veeningen, Mendel and Fenney before them, to modify the system of Veeningen and Mendel of generating a number of shifted copy arrays based on the source array, each shifted copy array comprising the data elements of the source array at a respective shifted position, receiving a plurality of indices for indexing the source array, each index of the plurality of indices indicating a target location in the source array; and for each index of the plurality of indices: retrieving one or more data elements from respective one or more shifted copy arrays, wherein the one or more shifted copy arrays are selected according to the index with the teachings of Fenney of interpolating between data elements of the source array, wherein the method of indexing is used to retrieve data elements for the interpolating. One would have been motivated to make such a modification to determine an interpolated value at a sampling position within the array (Fenney - [Col. 1 lines 8-11]).
Regarding claim 12, Veeningen modified by Mendel does not appear to teach:
wherein the interpolating comprises linear or bilinear interpolation, or bicubic interpolation
However, Fenney teaches:
wherein the interpolating comprises linear or bilinear interpolation, or bicubic interpolation (Fenney – interpolation logic described herein provides a good approximation to a bicubic interpolation, without performing all the calculation normally needed for a bicubic interpolation. At each of a set of predetermined interpolation positions within an array of data points, a set of predetermined weights represent a bicubic interpolation which can be applied to the data points. Fr a plurality of the predetermined interpolation positions which surround the sampling position, the corresponding sets of predetermined weights and the data points are used to determine a plurality of surrounding interpolated values which represent results of performing the bicubic interpolation at the surrounding predetermined interpolation positions [Abstract].)   
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed, having the teachings of Veeningen, Mendel and Fenney before them, to modify the system of Veeningen, Mendel and Fenney of generating a number of shifted copy arrays based on the source array, each shifted copy array comprising the data elements of the source array at a respective shifted position, receiving a plurality of indices for indexing the source array, each index of the plurality of indices indicating a target location in the source array; and for each index of the plurality of indices: retrieving one or more data elements from respective one or more shifted copy arrays, wherein the one or more shifted copy arrays are selected according to the index, interpolating between data elements of the source array, wherein the method of indexing is used to retrieve data elements for the interpolating with the teachings of Fenney of wherein the interpolating comprises linear or bilinear interpolation, or bicubic interpolation. One would have been motivated to make such a modification to determine an interpolated value at a sampling position within the array (Fenney - [Col. 1 lines 8-11]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANJIT P DORAISWAMY whose telephone number is (571)270-5759. The examiner can normally be reached Monday-Friday 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571) 270-3750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.P.D./         Examiner, Art Unit 2166                                                                                                                                                                                               
/MARK D FEATHERSTONE/         Supervisory Patent Examiner, Art Unit 2166